Case 7:18-cr-02041 Document 1-3 Filed in TXSD on 12/13/18 Page 1 of 5
Case 4:16-cr-00258-KC Document 25 Filed 09/20/16 Page l of 5

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

PECOS DIVISION “ - 1 8 - 2 0 4 1
UNlTED STATES OF AMERICA '

v. , Case Number: PE:l6-CR-00258-KC(1)
- USM Number: 72659-380
JUAN RODRIGUEZ-MORALES

Defendant.

JUDGMENT IN A CRlMINAL CASE
(For Offenses Committed On or After November 1, 1987)

The defendant, JUAN RODRIGUEZ-MORALES, was represented by Louis Wayne Correa.

The defendant pled guilty to Count(s) One of the Indictment on June 29, 2016. Accordingly, the defendant is adjudged guilty of
such Count(s), involving the following offense(s): `

Title & Section / Nature of Offense Offense Ended Count
8 U.S.C. l326(a) & (_b)(Z) - Illegal Re-Entry May 12, 2016 One

As pronounced on September 20, 2016, the defendant is sentenced as provided in pages 2 through 5 of this Judgment. The sentence
is imposed pursuant to the Sentencing Reform Act of 1984.

It is further ordered that the defendant shall notify the United States Attomey for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this Judgrnent are fully paid. If ordered to
pay restitution, the defendant shall notify the Court and United States Attomey of any material change in the defendant’s economic
circumstances `

SIGNED this 20th day of September, 2016.

 

Case 7:18-cr-O2041 Document 1-3 Filed in TXSD on 12/13/18 Page 2 of 5
Case 4:16-cr-00258-_KC Document 25 Filed 09/20/16 Page 2 of 5

AO 245B (Rev. TXW 9/15) Judgmem in a Criminal Case Judgment -- Page 2 0f5
DEFENDANTZ JUAN RODRIGUEZ-MORALES
CASE NUMBERZ 4'16-CR-00258-KC(1) .

IMPR!SONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a term of ten (10)`months
as to count one.

The Court makes the following recommendations to the Bureau of Prisons:
That the defendant be incarcerated in a federal facility as close to El Paso, Texas as possible.

'Ihe defendant shall remain in custody pending service of sentence.

 

 

 

 

 

 

RETURN
I have executed this Judgment as follows:
Defendant delivered on to
at ` , with a certified copy of this Judgment.
United States Marshal
By

Deputy Marshal

l Case 7:18-cr-O2041 Document 1-3 Filed in TXSD on 12/13/18 Page 3 of 5

Case 4:16-cr-00258-KC Document 25 Filed 09/20/16' Page 3 of 5

AO 2458 (Rev. TXW 9/15) Judgment in a Criminal Case d Judgment -- Page 3 0f5
DEFENDANT: JUAN RODRIGUEZ-MORALES
CASE NUMBERZ 4: l 6-CR-00258yKC(l)

SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on non-reporting supervised release for a term of three years.

While on non- reporting supervised release, the defendant shall comply with the mandatory, standard and if applicable, the
additional conditions on the attached page that have been adopted by this Court:

|Xl The mandatory drug testing provision of the Violent Crime Control and Law Enforcement Act of 1994 is suspended.

Mandator_'y Conditions:

l) The defendant shall not commit another federal, state, or local crime during the term of supervision.
2) The defendant shall not unlawfully possess a controlled substance.
,3) The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit to one drug test within 15 days of

release on probation or supervised release and a t least two periodic drug tests thereafter (as determined by the court) for use of a controlled
substance, but the condition stated in this paragraph may be meliorated or suspended by the court if the defendant’s presentence report or
other reliable sentencing information indicates low risk of future substance abuse by the defendant.

4) In supervised release cases only, the defendant must report to the probation office in the district to which the defendant is released within
72 hours of release from custody of the Bureau of Prisons.

5) 'Ihe defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.

6) The defendant shall cooperate in the collection of DNA as directed by the probation officer, if the collection of such a sample is
authorized pursuant to section 3 ofthc DNA Analysis Backlog Elimination Act of 2000 (42 U.S.C. § 14135a).

|:| If convicted of a sexual offense and required to register under the Sex Offender and Registration Act, that the defendant comply with the
requirements of the Act.

E If convicted of a domestic violence crime as defined in 18 U.S.C. § 356l(b), the defendant shall participate in an approved program for
domestic violence.

[] If the judgment imposes a fine or restitution, it is a condition of supervision that the defendant pay in accordance with the Schedule of
Payments sheet of the judgment -

Standard Conditions:

l) _ Unless excluded, deported or removed, upon release on probation or supervision, the defendant shall not leave the judicial district without
permission of the court or probation officer.

2) If the defendant is excluded, deported, or removed upon release on probation or supervised release, the term of supervision shall be a non-
reporting term of probation or supervised release. The defendant shall not illegally reenter the United States. lf the defendant lawfiilly
reenters the United States during the term of probation or supervised release, the defendant shall immediately report m person to the nearest
U. S. Probation Office. ~

Case 7:18-cr-_O2041 Dooument 1-3 Filed in _TXSD on 12/13/18 Page 4 of 5

Case 4:16~cr-00258-KC Document 25 Filed 09/20/16 Page 4 of 5

AO 245B (Rev. TXW 9/15) Judgment in a (;riminal Case Judgment -- Page 4 0f5
DEFENDANT: n JUAN RODRIGUEZ-MORALES
CASE NUMBERZ 4216-CR-00258-KC(1)

ADDITIONAL CONDITIONS OF SUPERVISED RELEASE

NOT APPLICABLE.

Case 7:18-cr-O2041 Document 1-3 Filed in .TXSD on 12/13/18 Page 5 of 5

Case 4:16-cr-00258-KC Document 25 Filed 09/20/16 Page 5 of 5

AO 2458 (Rev. TXW 9/15) ,ludgment in a Criminal Case Judgment -- Page 5 0f5
DEFENDANT: JUAN RODRIGUEZ-MORALES
CASE NUMBER: 4:16-CR-00258-KC(1)

CRIM!NAL MONETARY PENALTIES/ SCHEDULE

The defendant shall pay the following total criminal monetary penalties in accordance with the schedule of payments set forth.
Unless the Court has expressly ordered otherwise, if thisjudgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. Criminal Monetary Penalties, except those payments made through Federal Bureau of Prisons’ Inmate
Financial Responsibility Program shall be paid through the Clerk, United States District Court, 525 Magoffin Avenue, Room 105, El Paso,
Texas 79901.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

Assessment Fine Restitution
TOTAL: _ ~ $100.00 $.00 $.00

Special Assessment
lt is ordered that the defendant shall pay to the United States a special assessment of $100.00.
Fine

'l`he fine is waived because of the defendant’s inabilitylto pay.

lf` the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in the priority order or
percentage payment column above. l~lowever, pursuant to 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United States is paid.

lf` the fine is not paid, the court may sentence the defendant to any sentence which might have been originally imposed. See 18 U.S.C. §3614.

The defendant shall pay interest on any fine or restitution of more than 82,500.00, unless the fine or restitution is paid in full before the fifteenth day after the date of the judgment
pursuant to 18 U.S.C. §3612(f). All payment options may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. §3612(g).

Payments shall be applied in the following order1 (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) community restitution, (6) fine
interest, (7) penalties, and (8) costs, including cost of` prosecution and court costs. `

Findings for the total amount of losses are required under Chapters 109A, llO, llOA, and 113A of"l`itle 18 for offenses committed on or after September 13, 1994,
but before April 23, 1996.

